Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Keefe on 3/25/21.
The application has been amended as follows:
Claims 1 and 12  have been amended as follows:
Claim 1 has been amended as per below: 
1. (Currently Amended) A cutting device, comprising: a housing; a cutting assembly that is movably disposed in the housing, the cutting assembly including a body member, an actuating member, and a first urging member that is configured to urge the actuating member away from the body member, from an inner position toward an outer position relative to the body member, by applying a first urging force; and a second urging member that is configured to urge the cutting assembly to retract within the housing by applying a second urging force that urges the actuating member to move from an extended position toward a retracted position relative to the housing; wherein the housing includes at least one recess; wherein the actuating member includes at least one protrusion that is selectively receivable in the at least one recess when the actuating member is in both the extended position relative to the housing and the inner , and wherein the first urging force is less than the second urging force.
Claim 12 is amended as per below:
12. (Currently Amended) A method, comprising: movably disposing a cutting assembly in a housing, the cutting assembly including an actuating member and a body member; urging the actuating member away from the body member via an urging member, from an inner position toward an outer position relative to the body member, by applying a first urging force via the urging member; urging the cutting assembly to retract within the housing by applying a second urging force that urges the actuating member to move from an extended position toward a retracted position relative to the housing; applying a moving force that is greater than the second urging force to move the actuating member to the extended position relative to the housing; -4-Customer No. 94,884 Attorney Docket No. 16468.008 Application No. 16/565,677 when the actuating member is in the extended position relative to the housing, applying an inward force that is greater than the first urging force to move the actuating member to the inner position relative to the body member; and when the actuating member is in both the extended position relative to the housing and the inner position relative to the body member, removing the moving force while maintaining the inward force and using a portion of the housing to block movement of the actuating member toward the retracted position relative to the housing; , and wherein the first urging force is less than the second urging force.
Claim 16 is amended as per below:
 12, wherein the actuating member is maintained in both the extended position relative to the housing and the inner position relative to the body member by removing the moving force and maintaining the inward force that is both greater than the first urging force and applied in a direction that is substantially perpendicular to the second urging force.

Claims 2, 14 and 18-20 are cancelled.

Allowable Subject Matter
Claims 1, 3-10, 12-13, 15-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is USPGPUB 20180250837 Dias Baptista which teaches various aspects of a cutting device having the features as set forth in the claims, including 
a housing (fig 1, 2); a cutting assembly (combination of parts 3, 8, and 5) that is movably disposed in the housing (par 0040), the cutting assembly including a body member (3a and 3b combined), an actuating member (5), and a first urging member (8) that is configured to urge the actuating member away from the body member (par 0024-0025, and fig 1), from an inner position toward (position in which the teeth 5a are disengaged with indents r1 and r2) an outer position relative to the body member (position in which the teeth 5a are engaged with indents r1 and r2), by applying a first urging force (via spring 8); wherein the housing includes at least one recess (recesses r1 and r2, fig 3); and wherein the actuating member includes at least one protrusion (5a) that is selectively receivable in the at least one recess when the actuating member is in both the extended position relative to the housing and the inner position relative to the body member (par. 0035), wherein the first urging member is disposed between the actuating member and the body member (fig 3A), and a second urging  member (fig 6, spring 6) 
As in the most recently submitted Claim 1 and Claim 12.  Dias Baptista and the other cited and relevant art lack any teaching as to a first urging force of a first spring which urges an actuator to position a blade within a housing being less than the second urging force of a second spring which retracts the actuator and the blade into the housing.  Furthermore, none of the additional cited prior art of record has these features alone or in combination with the remaining features of the present invention.
For instance USPGPUB 20130091712 discloses a safety knife having two different springs 30 and 44, and discloses that the springs have different strengths.  However, while the spring 30 serves the same purposes as the retracting spring of Dias Baptista, the spring 40 serves a completely different and non analogous purposes to the actuator springs in Dias Baptista.   Also, several of the cited art references show a dual spring assembly but are silent as to any differing forces of the springs therein, see for example: US8220161, and USPGPUB 20050132576.  As such, Claim 1 and Claim 12 and the Claims which depend therefrom are allowed. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        04/13/2021